                          UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY

UNITED STATES of AMERICA
                                               Cr.    00—697—(02)     (PGS)


       V.
                                               ORDER

JACOB S. ADAMS,     JR.




       The financial inability of the defendant to retain counsel

having been established by the Court, and the defendant not having

waived the appointment of counsel.


            It is on this 2nd,   day of April 2020,


       0 R D E R E D that Federal Public Defender

Julie McGrain, AFPD for the District of New Jersey,               is hereby

appointed to represent said defendant in this cause until further

order of the Court.




                                            s/Peter G. Sheridan
                                          PETER G.    SHERIDAN,     U.S.D.J.

cc:   Petitioner
      Federal Public Defender
